In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00521-CR

NO. 09-09-00522-CR

____________________


RAUL GARCIA VELARDE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 09-06910, 09-06912




MEMORANDUM OPINION
 On November 2, 2009, the trial court sentenced Raul Garcia Velarde on convictions
for aggravated assault and aggravated robbery.  Velarde filed a notice of appeal on November
13, 2009.  The trial court entered certifications of the defendant's right to appeal in which
the court certified these are plea-bargain cases and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certifications to
the Court of Appeals.  On November 18, 2009, we notified the parties that we would dismiss
the appeal unless the appellant established grounds for continuing the appeals.  No response
has been filed.  Because the records do not contain certifications that show the defendant has
the right of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly,
we dismiss the appeals.
	APPEALS DISMISSED.	

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered December 16, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.